EDMONDS, J.,
dissenting.
Amazingly, the majority ignores the most salient facts in the record when it holds that the county’s compliance with the provisions of ORS chapter 312 did not afford plaintiffs due process regarding the foreclosure of their property for a tax delinquency. Unlike in Seattle-First National Bank v. Umatilla Co., 77 Or App 283, 713 P2d 33, rev den 300 Or 704 (1986), plaintiffs are the delinquent taxpayers, and there is no evidence that the county failed to comply with all statutory requirements regarding notice to them.1 In Grant County v. Guyer, 296 Or 14, 672 P2d 702 (1983), the Supreme Court considered this precise issue. It discussed the holding in Mennonite Board of Missions v. Adams, 462 US 791, 103 S Ct 2706, 77 L Ed 2d 180 (1983), and noted that, as to the constitutionality of notice to taxpayers, Mennonite “says nothing about publication supplemented by notices by mail.” 296 Or at 20. The court then upheld the constitutionality of the same statutory provisions that are at issue in this case. It said that publication was constitutionally sufficient notice of tax foreclosure proceedings if it was supplemented by other action such as mail that, by itself, may reasonably be expected to convey a warning.
A prerequisite to requiring the receiving of notice under the Due Process Clause is that the governmental unit that is required to give the notice must have enough information to give it. There are at least two ways in which plaintiffs could have given the county notice of their interest in the timber. They could have recorded the assignment of the *288timber to them by Allen in 1954 or they could have complied with ORS 311.555, which requires every taxpayer to inform the county tax collector of the taxpayer’s correct address. There is no evidence that plaintiffs did either; yet the majority rewards their inaction by declaring the application of the statutory scheme unconstitutional as to them. The result is that, before filing a tax foreclosure, a county will be required to do a complete title search for every property to determine whether remainder interests may have become viable, because the triggering event occurred. That result flies in the face of the provisions in ORS chapter 312, which the legislature enacted as a pragmatic means by which a county could foreclose the property of delinquent taxpayers.
I dissent.
Richardson, Deits and Durham, JJ., join in this dissent.

 In Seattle-First National Bank v. Umatilla Co., supra, the plaintiff was the record holder by an assignment of a beneficial interest in a trust deed, not the taxpayer. The county did not mail or personally serve the plaintiff with notice of the tax delinquency or the foreclosure action, and the plaintiff had no notice of the proceeding. The county only published notice. The county argued that the procedure in ORS 312.140, under which a person holding a recorded lien may file a request for mailed notice of a foreclosure list, provided the plaintiff with all the process it was due so that it was not necessary to mail notice to interested parties. We held that the Due Process Clause requires more. The provisions of ORS 312.140 are not at issue in this case.